DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-26 and 32, drawn to a method or performing a vascular closure procedure at a vascular access site that has been formed through a wall of a blood vessel in the reply filed on August 8, 2022 is acknowledged.
Claims 27-31 have been canceled in the reply filed on August 8, 2022. Claims 1-26 and 32 are pending and under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (US 5,951,583, which is cited in the IDS filed on May 1, 2020).

Referring to claim 1, Jensen discloses a method of performing a vascular closure procedure at a vascular access site that has been formed through a wall of a blood vessel in a body part of a patient (see abstract), the method comprising: 
inserting a sheath 61 (Figs. 1-3) into a tissue tract 57 defined in the body part, the sheath having a wall that defines a cavity, the sheath further comprising a nozzle, the nozzle having a first end that is locatable interior (access port 53 as shown in Fig. 2) to the cavity and a second end that is located exterior to the cavity (col. 8, ln 38-40: “Next, the procoagulant was injected through a fluid access port 53 of the introducer sheath 61 and was released out the introducer sheath's distal end at the puncture site 57.” Thus Jensen discloses a nozzle is located interior of the lumen of sheath 61.), the tissue tract being in fluid flow communication with an interior of the blood vessel via the vascular access site such that blood from the blood vessel may enter the tissue tract; 
temporarily sealing the vascular access site so that blood from the blood vessel may no longer enter the tissue tract (col. 8, ln 35-37: “Referring to FIG. 3, the balloon 15 was proximally manipulated to effect a temporary hemostatic seal internal to the blood vessel wall puncture site 57.”); 
locating the first end of the nozzle adjacent to the vascular access site(col. 8, ln 38-40: “Next, the procoagulant was injected through a fluid access port 53 of the introducer sheath 61 and was released out the introducer sheath's distal end at the puncture site 57.”); and 
injecting a procoagulant material into the tissue tract at a location adjacent to the vascular access site via the nozzle such that at least a portion of the procoagulant material begins to interact with blood in the tissue tract at the location (col. 8, ln 38-40, which is reproduced above).

Referring to claim 2, Jensen discloses the method of claim 1, wherein the step of inserting the sheath 61 into the tissue tract further comprises inserting the sheath into the tissue tract to abut an end of the sheath against the wall of the blood vessel, and wherein the step of injecting a procoagulant material occurs while the sheath is in this position (col. 8, ln 29-31: “Next, the vascular sealing device 10 was manually pulled slightly proximally back through the introducer sheath 61 so that the balloon 15 abutted the distal end of the introducer sheath 61.” Examiner contends that if the balloon 15, which is inside of the blood vessel, is abutted the distal end of the sheath 61, then the distal tall end of sheath 61 is abutted the wall of the blood vessel. Col. 8, ln 38-40: “Next, the procoagulant was injected through a fluid access port 53 of the introducer sheath 61 and was released out the introducer sheath's distal end at the puncture site 57.” ).
 
Referring to claim 5, Jensen discloses the method of claim 1, wherein the step of temporarily sealing the vascular access site is performed using a balloon or anchor that has been placed interior to the blood vessel, the balloon or anchor each having a first configuration capable of performing the temporarily sealing step (col. 8, ln 35-37: “Referring to FIG. 3, the balloon 15 was proximally manipulated to effect a temporary hemostatic seal internal to the blood vessel wall puncture site 57.”)

Referring to claim 6, Jensen discloses the method of claim 5, further comprising unsealing the vascular access site by moving the balloon or anchor into a respective second configuration (col. 8, ln 48-52 discloses the balloon is deflated, which is a second configuration, and removed from the puncture site).

Referring to claim 7, Jensen discloses the method of claim 1, the method further comprising the steps of: 
inserting a positioning catheter 10 into the blood vessel via the sheath 61 (Fig. 2, col. 8, ln 15-20); and 
after the step of injecting a procoagulant material, unsealing the vascular access site; wherein the positioning catheter comprises a balloon 15 (Fig. 2) or anchor, the balloon and anchor each having a first configuration (inflated configuration as shown in Fig. 3, col. 8, ln 28-30) capable of performing the temporarily sealing step and a second configuration (deflated configuration as described in col. 8, ln 48-52) capable of performing the step of unsealing the vascular access site.

Referring to claim 8, Jensen discloses the method of claim 7, wherein the step of temporarily sealing the vascular access site further comprises inflating a balloon of the positioning catheter inside the interior of the blood vessel and placing the positioning catheter under tension so that the inflated balloon presses against an interior surface of the wall of the blood vessel while covering the vascular access site (col. 8, ln 28-31: “Fluid was then injected into the vascular sealing device 10 through an inflation port 31 until a predetermined amount of balloon 15 inflation was attained. Next, the vascular sealing device 10 was manually pulled slightly proximally back through the introducer sheath 61 so that the balloon 15 abutted the distal end of the introducer sheath 61.”

Referring to claim 9, Jensen discloses the method of claim 8, wherein the step of temporarily sealing the vascular access site further comprises locating the balloon against the interior surface of the wall of the blood vessel at the vascular access site prior to the step of injecting a procoagulant material (col. 8, ln 35-37: “Referring to FIG. 3, the balloon 15 was proximally manipulated to effect a temporary hemostatic seal internal to the blood vessel wall puncture site 57.”)

Referring to claim 10, Jensen discloses the method of claim 9, further comprising deflating the balloon of the positioning catheter while inside the interior of the blood vessel (col. 8, ln 48-52 discloses the balloon is deflated and removed from the puncture site).

Referring to claim 11, Jensen discloses the method of claim 10, wherein the at least a portion of the procoagulant material that is delivered to the location adjacent the vascular access site acts to coagulate blood located in the tissue tract into a plug, the method further comprising pulling the deflated balloon through the plug (col. 8, ln 48-52 discloses the balloon is deflated and removed from the puncture site).

Referring to claim 12, Jensen discloses the method of claim 11, further comprising injecting additional procoagulant material into the tissue tract via the first end of the nozzle after the step of pulling the balloon through the plug (col. 4, ln 36-40: “After a brief period of time, the inflatable means is deflated and withdrawn proximally through the volume of procoagulant as the latter is coagulating.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Parsonage et al. (US 20130269299).

Referring to claim 3, Jensen discloses the method of claim 1, wherein the step of inserting the sheath into the tissue tract further comprises inserting the sheath into the tissue tract to abut an end of the sheath against the wall of the blood vessel (see rejection of claim 2 above). Jensen discloses the invention substantially as claimed except for disclosing the method further comprising retracting the sheath to position the end in the tissue tract spaced apart from the wall of the blood vessel, prior to the step of injecting a procoagulant material. 

Referring again to claim 3, however, in the same field of endeavor, which is a method of performing a vascular closure procedure at a vascular access site that has been formed through a wall of a blood vessel, Parsonage discloses the step of retracting the sheath 22 to position the end (lead line 66 as show in Fig. 21-22) in the tissue tract spaced apart from the wall of the blood vessel, prior to the step of injecting a procoagulant material. Apparently, the advantage of this step is to provide a space between the nozzle and the upper surface of balloon 86 to receive sealant otherwise the sealant will be pushed back into the nozzle.

Again referring to claim 3, therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have provided this step to the method of Jensen so that it too would have the same advantage. 
 
Referring to claims 16-18, Jensen discloses the method of claim 1, but fails to disclose wherein the step of injecting a procoagulant material further comprises moving the sheath 61 away from the vascular access site while the injecting step is occurring, wherein the step of injecting a procoagulant material further comprises moving the first end of the nozzle away from the vascular access site while the injecting step is occurring, and wherein the step of injecting a procoagulant material further comprises moving the first end of the nozzle towards the vascular access site while the injecting step is occurring. 
 
Referring again to claims 16-18, examiner contends that moving the sheath 61, which includes the nozzle, away from the opening in the blood vessel while injecting the sealant or moving the sheath 61 from a position spaced apart from the opening in the blood vessel toward the opening in the blood vessel while injecting the sealant does not require a leap of inventiveness because there is limited ways of positioning the distal end of sheath 61 with respect to the opening in the blood vessel while injecting the sealant. Therefore, it would have been obvious to each surgeon to try these steps to find optimal location of the sheath 61 to deploy the sealant to the opening in the blood vessel that suite each surgeon’s desire since it has been held that it is old and well known in the art to try from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
 
Claim(s) 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Edwards et al. (US 6,033,401).

Referring to claims 13-15 and 20, Jensen discloses the method of claim 1, but fails to disclose wherein the step of injecting a procoagulant material occurs from a plurality of different locations located on the sheath; wherein the step of injecting a procoagulant material occurs from the plurality of different locations simultaneously; wherein the step of injecting a procoagulant material occurs from the plurality of different locations at different times, and wherein the nozzle is a first nozzle and the step of injecting a procoagulant material further comprises injecting a solvent material into the tissue tract via a second nozzle.

Referring again to claims 13-15 and 20, however, in the same field of endeavor, which is a method of performing a vascular closure procedure at a vascular access site that has been formed through a wall of a blood vessel, Edwards discloses the steps of injecting a sealant material occurs from a plurality of different locations located on the sheath; wherein the step of injecting a procoagulant material occurs from the plurality of different locations simultaneously; and wherein the step of injecting a procoagulant material occurs from the plurality of different locations at different times (Figs. 2 and 13, col. 6, ln 1-20: “The closure composition precursor may be introduced adjacent the vessel puncture as a single composition through a single closure lumen. Alternately, a first composition may be introduced through the closure lumen 18 and a second composition can be introduced through the second closure lumen 42, as illustrated in FIG. 2. The first and second compositions can be the same or different and can be introduced simultaneously or at different times. The first and second compositions may interact to accelerate the transformation to the non-fluent closure composition at the tissue site 54, for example, by reacting with each other or by one catalyzing the solidification of the other.”) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have provided more than one lumen to the sheath 61 of Jensen to allow the surgeon the ability to inject sealant to more than one location in the tissue tract and the ability to use sealant that require a second precursor to active the first precursor. 
 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen.
Referring to claim 19, Jensen discloses the method of claim 1, but fails to discloses further comprising, after the step of injecting a procoagulant material, monitoring for blood leakage and performing a second injecting step in which a procoagulant material is introduced into the tissue tract if blood leakage is detected. Examiner notes that one of ordinary skill in the art will understand that sometimes the first injection of sealant material would fail to completely stop the bleeding in the artery. Examiner notes that one of ordinary skill in the art will also understand that a patient will be in great danger if bleeding in an artery is not stop on time. Thus, monitoring for blood leakage after first injection of sealant and providing a second or third injection of sealant if there is a leakage after the first injection of sealant is a must. Examiner contends that this step does not require a leap of inventiveness. 

Claim(s) 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Edwards et al. as applied to claim 20 above and further in view of Pipenhagen et al. (US 20090171281) and Barnett et al. (US 20100080788). 

Referring to claim 21, the modified device and method of Jensen discloses the method of claim 20, but fails to disclose wherein the step of injecting a procoagulant material comprises injecting a procoagulant material and a solvent material at the location, wherein the procoagulant material is comprised of cyanoacrylate and the solvent material is comprised of dimethyl sulfoxide. However, in the same field of endeavor, which is a method of performing a vascular closure procedure at a vascular access site that has been formed through a wall of a blood vessel, Pipenhagen discloses using cyanoacrylate as a sealant to close a vascular access site that has been formed through a wall of a blood vessel is old and well known in the art (para [0057]). Furthermore, Barnett teaches that using dimethyl sulfoxide as an agent to precipitate cyanoacrylate is old and well known in the art (para [0366]). 

Referring again to claim 21, therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have use cyanoacrylate and dimethyl sulfoxide to rapidly form a seal at the vascular access site that has been formed through a wall of a blood vessel, thereby, stop the bleeding in a short time.
 
Referring to claim 22, the modified device and method of Jensen discloses the step of injecting a procoagulant material comprises injecting a procoagulant material and a solvent material at the location via the nozzle (similar to the rejection of claim 21 above, the modified method of Jensen would provide the sheath 61 with more than one nozzles two inject one or more sealant or cyanoacrylate and dimethyl sulfoxide to rapidly form a seal at the vascular access site that has been formed through a wall of a blood vessel, thereby, stop the bleeding in a short time.)

Referring to claim 23, the modified device and method of Jensen discloses the method of claim 22, wherein the step of injecting a procoagulant material comprises injecting the procoagulant material and the solvent material at the location simultaneously. (Edwards: Figs. 2 and 13, col. 6, ln 1-20: “The closure composition precursor may be introduced adjacent the vessel puncture as a single composition through a single closure lumen. Alternately, a first composition may be introduced through the closure lumen 18 and a second composition can be introduced through the second closure lumen 42, as illustrated in FIG. 2. The first and second compositions can be the same or different and can be introduced simultaneously or at different times. The first and second compositions may interact to accelerate the transformation to the non-fluent closure composition at the tissue site 54, for example, by reacting with each other or by one catalyzing the solidification of the other.”)

Referring to claim 24, the modified device and method of Jensen discloses the method of claim 22, wherein the step of injecting a procoagulant material comprises injecting the procoagulant material and the solvent material at the location at different times. (Edwards: Figs. 2 and 13, col. 6, ln 1-20: “The closure composition precursor may be introduced adjacent the vessel puncture as a single composition through a single closure lumen. Alternately, a first composition may be introduced through the closure lumen 18 and a second composition can be introduced through the second closure lumen 42, as illustrated in FIG. 2. The first and second compositions can be the same or different and can be introduced simultaneously or at different times. The first and second compositions may interact to accelerate the transformation to the non-fluent closure composition at the tissue site 54, for example, by reacting with each other or by one catalyzing the solidification of the other.”)

Referring to claim 25, the modified device and method of Jensen discloses the method of claim 22, wherein the step of injecting a procoagulant material comprises injecting the procoagulant material and the solvent material at the location at alternating times. (Edwards: Figs. 2 and 13, col. 6, ln 1-20: “The closure composition precursor may be introduced adjacent the vessel puncture as a single composition through a single closure lumen. Alternately, a first composition may be introduced through the closure lumen 18 and a second composition can be introduced through the second closure lumen 42, as illustrated in FIG. 2. The first and second compositions can be the same or different and can be introduced simultaneously or at different times. The first and second compositions may interact to accelerate the transformation to the non-fluent closure composition at the tissue site 54, for example, by reacting with each other or by one catalyzing the solidification of the other.”)

Referring to claim 26, the modified device and method of Jensen discloses the method of claim 22, wherein the step of injecting a procoagulant material further comprises injecting a procoagulant material comprised of cyanoacrylate and a solvent material comprised of dimethyl sulfoxide (see rejection of claim 21 above).
 
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegels et al. (US 20140257359) in view of Gershony et al. (US 5,868,778, which is cited in the IDS filed on May 1, 2020).

Referring to claim 32, Tegels discloses a method of performing a vascular closure procedure at a vascular access site that has been formed through a wall of a blood vessel in a body part of a patient (see abstract and para [0054]-[0061]), the method comprising: 
inserting a sheath 80 (Fig. 6A, para [0054]) into a tissue tract 98 defined in the body part, the tissue tract being in fluid flow communication with an interior of the blood vessel 96 via the vascular access site 94 such that blood from the blood vessel may enter the tissue tract; 
inserting a positioning catheter 10 (Figs. 6A-6B) through the sheath into the blood vessel, the positioning catheter comprising a cavity 40 (Figs. 1, 1D and 6D) and a nozzle slidably attached thereto such that a position of a distal end of the nozzle is adjustable with respect to a distal end of the cavity ([0060]: “FIG. 6E shows the sealing material 4 being ejected through the distal opening 40 of the flashback lumen 44. The sealing material 4 may fill at least portions of the vessel puncture 94 and incision 98. In some examples, the sealing material source 2 may include a tube, which provides an additional sealing material lumen. The tube may be inserted through the flashback lumen 44 and out through the distal opening 40. The tube may traverse the proximal opening 42 such that sealing material is not inadvertently ejected through the proximal opening 42.”); 
temporarily sealing the vascular access site so that blood from the blood vessel may no longer enter the tissue tract (Fig. 6D shows balloon 14 is expanded for temporarily sealing the vascular access site); 
locating the distal end of the nozzle adjacent to the vascular access site; and injecting a sealant material into the tissue tract at a location adjacent to the vascular access site via the nozzle such that at least a portion of the sealant material begins to form a plug at the location (para [0061]).
Tegels discloses the invention substantially as claimed except for disclosing the sealant material is procoagulant material to interact with blood in the tissue track at the location. 
However, in the same field of endeavor, which is a method of performing a vascular closure procedure at a vascular access site that has been formed through a wall of a blood vessel in a body part of a patient, Gershony discloses sealant material for effecting closure of a puncture or other opening in a blood vessel can be procoagulant material and the procoagulant may include one of the following substances or combinations of substances: thrombin, collagen,  fibrin/fibrinogen, cyanoacrylate, thrombin and collagen, fibrin/fibrinogen and collagen,  cyanoacrylate and collagen, and thrombin and fibrin/fibrinogen (col. 6, ln 16-21). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have used the materials as suggested by Gershony to effectively sealing of a puncture or other opening in a blood vessel. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record alone or in combination fail to discloses the step of inserting the sheath into the tissue tract to abut and end of the sheath against the wall of the blood vessel and retracting the sheath to position the end in the tissue tract spaced apart from the wall of the blood vessel, and locating the first end of the nozzle adjacent to the vascular access site further comprises extending the first end of the nozzle beyond the end of the sheath, and wherein the step of injecting a procoagulant material occurs while the first end of the nozzle is extended beyond the end of the sheath.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771